DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed 
to non-statutory subject matter. Claim 49 recites a computer program product that is not embodied on a non-transitory computer-readable medium.  The only mention of a computer program product is in Applicant’s Specification (par. 62).  
Allowable Subject Matter
Claim 49 would be allowed provided the rejection under 35 USC 101 is overcome.
Reasons for Allowance
Claims 27-48 and 50 are allowed. 
The present invention is directed to a vehicle manufacturing machine vision system. Each independent claim identifies the uniquely distinct features:
a receiver configured to receive image data indicative of an object to be classified; and,

a processor provided with an initial neural network algorithm having an input layer provided with the received image data, at least one hidden layer and an output layer, the at least one hidden layer including a plurality of neurons each having an associated activation function, the processor being configured to provide an output classification to the output layer in dependence on the received image data,



instructions stored in the memory, the instructions being executable to implement a method comprising:

determining a single ordinary differential equation representing the entire neural

network describing the initial neural network algorithm based on the activation functions, wherein in the single ordinary differential equation an output of a differential equation for a particular layer of the neural network is an input to a differential equation of the next layer of the neural network;

determining a solution to the differential equation in the form of a series expansion; converting the series expansion to a finite series expansion by limiting the number of terms in the series expansion to a finite number; and, determining the output classification in dependence on the finite series expansion.
The present invention is directed to a vehicle manufacturing machine vision system. Each independent claim identifies the uniquely distinct features:
a receiver configured to receive training data including image data indicative of an object and an associated known classification of the object; and
a processor provided with an initial neural network algorithm having an input layer provided with the received image data, at least one hidden layer and an output layer, the at least one hidden layer including a plurality of neurons each having an associated activation function, each connection between two of the neurons having an associated synaptic weight, and the processor being configured to determine appropriate values of the synaptic weights to ensure that evaluating the initial neural network algorithm with the received image data produces the associated known classification, memory in electronic communication with the processor; 
instructions stored in the memory, the instructions being executable to implement a method comprising: determining a single ordinary differential equation representing the entire neural network describing the initial neural network algorithm based on the activation functions, wherein in the single ordinary differential equation an output of a differential equation for a particular layer of the neural network is an input to a differential equation of the next layer of the neural network; 
determining a solution to the differential equation in the form of a series expansion; 
converting the series expansion to a finite series expansion by limiting the number of terms in the series expansion to a finite number; 
determining the output classification in dependence on the finite series expansion; and, adjusting the values of the synaptic weights so as to reduce the error between the determined output classification and the associated known classification of the object.
The present invention is directed to a vehicle manufacturing machine vision system. Each independent claim identifies the uniquely distinct features:
a camera configured to receive image data indicative of an object to be classified; and, a 
processor provided with an initial neural network algorithm having an input layer provided with the received image data, at least one hidden layer and an output layer, the at least one hidden layer including a plurality of neurons each having an associated activation function, the processor being configured to provide an output classification to the output layer in dependence on the received image data; and,

a controller configured to send a control signal to the manufacturing process component/system in dependence on the output classification so as to configure a setup of the manufacturing process component/system,
memory in electronic communication with the processor;
	instructions stored in the memory, the instructions being executable to implement a method comprising:

determining a single ordinary differential equation representing the entire 
neural network describing the initial neural network algorithm based on the activation functions, wherein in the single ordinary differential equation an output of a differential equation for a particular layer of the neural network is an input to a differential equation of the next layer of the neural network;

determining a solution to the differential equation in the form of a series expansion;

converting the series expansion to a finite series expansion by limiting the number of terms in the series expansion to a finite number; and,

determining the output classification in dependence on the finite series expansion.
The present invention is directed to a vehicle manufacturing machine vision system. Each independent claim identifies the uniquely distinct features:
an optical system including at least one camera configured to capture one or more sets of image data relating to the production line component;

a machine vision control system comprising a receiver configured to receive image data indicative of an object to be classified, and a processor provided with an initial neural network algorithm having an input layer provided with the received image data, at least one hidden layer and an output layer, the at least one hidden layer including a plurality of neurons each having an associated activation function, the processor being configured to provide an output classification to the output layer in dependence on the received image data; memory in electronic communication with the processor; instructions stored in the memory and,

a manufacturing process component/system configured to adjust a set up thereof in dependence on the output classification, 
the instructions being executable to implement a method comprising: 
determining a single ordinary differential equation representing the entire 
neural network describing the initial neural network algorithm based on the activation functions, wherein in the single ordinary differential equation an output of a differential equation for a particular layer of the neural network is an input to a differential equation of the next layer of the neural network; 
determining a solution to the differential equation in the form of a series 
expansion; 
converting the series expansion to a finite series expansion by limiting the 
number of terms in the series expansion to a finite number; and, 
determining the output classification in dependence on the finite series 
expansion.

The closest prior art, US 2019/0279021 A1 (“Nirenberg et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664